Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.12 Page 1 of 45




                               EXHIBIT 1
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.13 Page 2 of 45




 1   ETHAN D. KIRSCHNER, State Bar No. 235556
      ethan@kirschner-law.com
 2   KIRSCHNER LAW, PC
     9696 Culver Blvd., Ste. 301
 3   Culver City, CA 90232
     Telephone:    (213) 935-0250
 4   Facsimile:    (213) 986-3106

 5   Attorney for Plaintiff
     TIMOTHY LUKAS
 6

 7

 8
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                        COUNTY OF SAN DIEGO
10
                                          )
     TIMOTHY LUKAS, an individual,        )       Case No.:
11                                        )
                  Plaintiff,              )       VERIFIED COMPLAINT FOR:
12                                        )
             v.                           )       (1) INTENTIONAL
13                                        )           MISREPRESENTATION
     THE BC LIONS FOOTBALL CLUB INC., a )         (2) PROMISSORY FRAUD
14   Canadian corporation; and DOES 1-20, )       (3) NEGLIGENT
     inclusive,                           )           MISREPRESENTATION
15                                        )       (4) PROMISSORY ESTOPPEL
                  Defendants.             )
16                                        )       JURY TRIAL DEMANDED
                                          )       PUNITIVE DAMAGES
17                                        )
18

19

20

21

22

23

24

25

26

27

28


                                                   1
                                          VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.14 Page 3 of 45




 1
            COMES NOW Plaintiff TIMOTHY LUKAS (“ Plaintiff” ), who makes this Complaint and
 2
     who complains and alleges against Defendants THE BC LIONS FOOTBALL CLUB INC. and
 3
     DOES 1-20, inclusive (“ Defendants” ), as follows:
 4                                                  PARTIES
 5          1.      Plaintiff TIMOTHY LUKAS is an individual who, at all times relevant to this
 6   Complaint, resided and worked in Los Angeles County, California, and who currently resides and
 7   works in San Diego County, California.
 8          2.      Plaintiff is informed and believes and based thereon alleges that Defendant THE BC
 9   LIONS FOOTBALL CLUB INC. (“ Lions” ) is a Canadian corporation with a principal place of
10   business in Vancouver, British Columbia, Canada. Plaintiff is informed and believes and based
11   thereon alleges that Defendant is the owner and operator of the BC Lions, a professional football
12   team playing in the Canadian Football League.
13          3.      The true names and capacities, whether individual, corporate, associate or otherwise,
14   of Defendants sued herein as DOES 1 through 20, inclusive, are currently unknown to Plaintiff, who
15   therefore sues said Defendants by such fictitious names under Code Civ. Proc. § 474. Plaintiff is
16   informed and believes and based thereon alleges that each of the Defendants designated herein as a
17   DOE is legally responsible in some manner for the unlawful acts referred to herein. Plaintiff will seek
18   leave of court to amend this Complaint to reflect the true names and capacities of the Defendants

19   designated hereinafter as DOES when such identities become known to Plaintiff. Hereinafter,

20   reference to “ Defendants” shall include the named Defendants and the DOE Defendants.

21          4.      Plaintiff is informed and believes and based thereon alleges that each Defendant acted

22   in all respects pertinent to this action as the agent of the other Defendants, carried out a joint scheme,

23   business plan or policy in all respects pertinent hereto, and the acts of each Defendant are legally

24   attributable to the other Defendants.

25                                      JURISDICTION AND VENUE

26          5.      Pursuant to California Code of Civil Procedure Section 410.10, this Court has

27   jurisdiction over Defendants because Defendants’ actions and/or omissions as alleged herein were

28   directed at Plaintiff, who, at all relevant times, was a California resident, and Defendants were aware,


                                                       2
                                              VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.15 Page 4 of 45




 1
     at all relevant times, of Plaintiff’s California residency. Defendants’ actions and/or omissions as
 2
     alleged herein create a substantial connection between California and the specific claims at issue in
 3
     this matter. Pursuant to California Code of Civil Procedure Section 395, et seq., venue is proper in
 4   this Court because Plaintiff is now a San Diego County resident and was, at all relevant times, a
 5   California resident.
 6                              FACTS COMMON TO ALL CAUSES OF ACTION
 7            6.        Plaintiff TIMOTHY LUKAS (“ Plaintiff” ) is a professional football player, originally
 8   from Mt. Prospect, Illinois.
 9            7.        From 2015 to the present, Plaintiff has maintained an off-season permanent residence
10   in Los Angeles County, California.
11            8.        In 2015, Plaintiff played professional football in Brazil. In 2016, Plaintiff played
12   professional football in Florida in the American Indoor Football Association. In 2017, Plaintiff
13   played professional football for teams in the Indoor Football League (Colorado) and the Arena
14   Football League (Washington). In 2018, Plaintiff played professional football for the Montreal
15   Alouettes, a Canadian Football League (“ CFL” ) team.
16            9.        In September 2018, Plaintiff traveled to British Columbia to work out as a prospect for
17   Defendant THE BC LIONS FOOTBALL CLUB INC. (“ Lions” ). At that workout, Plaintiff spoke to
18   Lions’ Director of Football Operations Neil McEvoy (“ McEvoy” ) and Lions’ Director, Player

19   Personnel & Player Development Torey Hunter (“ Hunter” ) and, amongst other things, told them he

20   was living and training in California.

21            10.       In early 2019, Plaintiff and Lions entered into negotiations for Plaintiff’s employment

22   by the Lions as a professional football player in the Canadian Football League.

23            11.       The negotiations were agreeable to all parties, and on March 26, 2019, McEvoy

24   emailed Plaintiff a Canadian Football League Standard Player Contract (“ 3/26 Email” and

25   “ Contract” ).   True and correct copies of the 3/26 Email and Contract are attached hereto as Exhibits A

26   and B.

27            12.       The first line of the 3/26 Email from McEvoy is “ Congratulations on signing with the

28   BC Lions.”


                                                          3
                                                 VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.16 Page 5 of 45




 1
             13.    Pursuant to the Contract, Lions were to employ Plaintiff as a professional football
 2
     player for the 2019-2020 and 2020-2021 seasons, and were obligated to pay Plaintiff CDN$55,000.00
 3
     for the first season and CDN$57,000.00 for the second season, with an option for Lions to retain
 4   Plaintiff for a third season in 2021-2022.
 5           14.    Pursuant to an Addendum to the Contract, Plaintiff could earn as much as an
 6   additional CDN$7,600.00 for performance related bonuses for the 2019-2020 season.
 7           15.    Pursuant to a Second Addendum to the Contract, Plaintiff could earn as much as an
 8   additional CDN$8,500.00 for performance related bonuses for the 2020-21 and option seasons.
 9           16.    The contract packet from the Lions contained a signed statement from McEvoy asking
10   Plaintiff to “ keep this signing confidential,” which would enable Lions “ to strategically select a date
11   to make the announcement to give the club and you significant media exposure. Leaking this to the
12   public via any social media source will ultimately make that impossible and will decrease the impact
13   of the announcement when it is officially made by the club.”
14           17.    Plaintiff signed and returned the Contract to Lions by email to McEvoy on March 29,
15   2019, and hard copy delivery to Lions of the signed Contract taking place on April 9, 2019.
16           18.    In McEvoy’s emailed response to Plaintiff’s March 29, 2019 email returning the
17   executed Contract, McEvoy acknowledged receiving the executed Contract, and stated “ I will speak
18   with the equipment manager to see what [uniform] numbers you have asked [about] will be

19   available.” A true and correct copy of McEvoy’s March 29, 2019 email response to Plaintiff is

20   attached hereto as Exhibit C.

21           19.    In April 2019, Plaintiff attended a Lions open workout held in Los Angeles at which

22   he knew team personnel would be present. At the workout, Plaintiff spoke with Hunter and Lions’

23   General Manager Ed Hervey (“ Hervey” ). In that conversation, Hunter and Hervey discussed the

24   upcoming season with Plaintiff and Hervey told Plaintiff that he would see him in British Columbia

25   soon for training camp.

26           20.    Pursuant to the 3/26 Email, Lions were to book flights for players for May 14, 2019,

27   and the first team practice would take place in Kamloops, British Columbia, Canada on May 15,

28   2019.


                                                       4
                                              VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.17 Page 6 of 45




 1
                21.   On May 14, 2019, the Lions did not book a flight for Plaintiff.
 2
                22.   On May 20, 2019, Plaintiff texted Hunter, stating “ Hi Torey, can you give me an
 3
     update on when I’ll be coming up?” That day, Hunter texted back “ Wont know until this weeks game
 4   reps[.]”
 5              23.   On May 28, 2019, Plaintiff texted Hunter, stating “ Mr. Hunter, any updates? My lease
 6   in California is up soon so I need to know about arrangements. Are you free to get on the phone to
 7   talk about my status and what the plan is?” That day, Hunter texted back “ No movement at wr yet[.]”
 8              24.   On May 29, 2019, Plaintiff texted Hunter, stating “ OK, please keep me updated. I’m
 9   chomping at the bit, ready to go. May I have the playbook (or formations) sent over so I can get on
10   top of it?” That day, Hunter texted back “ I will let you know[.]”
11              25.   A true and correct copy of Plaintiff’s May text exchanges with Hunter is attached
12   hereto as Exhibit D.
13              26.   On May 31, 2019, Plaintiff emailed McEvoy, stating he was “ confused about [his]
14   status with the Lions” and that he “ would greatly appreciate some clarification.” A true and correct
15   copy of the May 31, 2019 email is attached hereto as Exhibit E.
16              27.   McEvoy did not respond to the May 31, 2019 email.
17              28.   On August 15, 2019, Plaintiff texted Hunter, stating “ Hey Torey any updated timeline
18   for me?” That day, Hunter texted back “ Not yet” and “ Only carrying 3 Americans wrs that dont pr 1

19   that does. 3 on roster 1 of which is specialist. 1 on pr[.]”

20              29.   On August 27, 2019, Plaintiff texted Hunter, stating “ Just checking in Torey. Any

21   update on my status?” That day, Hunter texted back “ No. Injuries and bye week Looks like we may

22   load DL as priority. I will let you know[.]”

23              30.   Later on August 27, 2019, Plaintiff texted Hunter, stating “ Ok, we still looking at the

24   time around PR expansion? I’m staying ready.” That same day, Hunter texted back “ Yes[.]”

25              31.   A true and correct copy of Plaintiff’s August text exchanges with Hunter is attached

26   hereto as Exhibit F.

27              32.   On September 26, 2019, Plaintiff texted Hunter, stating “ Hey Coach, any luck on

28   whether I’ll be coming up soon?” That day, Hunter texted back “ Talkin about next 2 weeks.”


                                                        5
                                               VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.18 Page 7 of 45




 1
             33.      A true and correct copy of Plaintiff’s September text exchanges with Hunter is
 2
     attached hereto as Exhibit G.
 3
             34.      Defendants never returned a countersigned Contract to Plaintiff.
 4           35.      Defendants never employed Plaintiff as a professional football player for Lions in the
 5   2019-2020 season.
 6           36.      Plaintiff is informed and believes and thereon alleges that the average career of a
 7   professional football player is quite short,1 and that to go unsigned for a year can do permanent
 8   damage to or even end a professional football player’s career. This is because of several reasons,
 9   including but not limited to the critical fact that the player generates no game film to be reviewed by
10   potential future employers during the missed year.
11           37.      Plaintiff is informed and believes and thereon alleges that Defendants exploited
12   Plaintiff through their superior experience and bargaining position.
13           38.      Defendants’ actions and omissions as detailed herein harmed Plaintiff in an amount to
14   be determined at trial.
15
                                              FIRST CAUSE OF ACTION
16                                            Intentional Misrepresentation

17           39.      Plaintiff re-alleges each and every preceding paragraph of this Complaint as though

18
     fully set forth herein.

19
             40.      In 2019, Lions, through their employees McEvoy, Hunter, and Hervey, falsely

20
     represented to Plaintiff the following:
                      a.       Pursuant to the 3/26 Email, McEvoy falsely represented to Plaintiff on March
21
                               26, 2019 that Lions intended to contract with Plaintiff for his services;
22
                      b.       On March 29, 2019, McEvoy falsely represented that Lions intended to
23
                               contract with Plaintiff for his services in this communication with Plaintiff
24
                               regarding available uniform numbers;
25
                      c.       In April 2019, at the Los Angeles open workout, Hunter and Hervey falsely
26
                               represented that Lions intended to contract with Plaintiff for his services in
27

28
     1
      See, e.g. “ The Shrinking Shelf Life of NFL Players,” WALL ST. JOURNAL, Feb. 29, 2016, at
     https://www.wsj.com/articles/the-shrinking-shelf-life-of-nfl-players-1456694959, last accessed March 4, 2021.

                                                            6
                                                   VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.19 Page 8 of 45




 1
                           their communications with Plaintiff about the upcoming season and his
 2
                           impending arrival in British Columbia;
 3
                   d.      On May 20, 2019, Hunter falsely represented that Lions intended to contract
 4                         with Plaintiff for his services in his text messages regarding when Plaintiff
 5                         would be brought up to British Columbia in stating that Hunter “ Wont know
 6                         until this weeks game reps[.]”
 7                 e.      On May 28, 2019, Hunter falsely represented that Lions intended to contract
 8                         with Plaintiff for his services in his text messages regarding Plaintiff’s
 9                         California lease arrangements in texting Plaintiff “ No movement at wr yet[.]”
10                 f.      On May 29, 2019, Hunter falsely represented that Lions intended to contract
11                         with Plaintiff for his services in his text messages regarding Plaintiff being sent
12                         Lions’ playbook, texting “ I will let you know[.]”
13                 g.      On August 27, 2019, Hunter falsely represented that Lions intended to contract
14                         with Plaintiff for his services in his text messages regarding Plaintiff’s status,
15                         texting “ No. Injuries and bye week Looks like we may load DL as priority. I
16                         will let you know[.]”
17                 h.      Later on August 27, 2019, Hunter falsely represented that Lions intended to
18                         contract with Plaintiff for his services in his text messages regarding the

19                         schedule for Plaintiff to be brought to British Columbia, and in response to

20                         Plaintiff asking about a specific time for that to occur, Hunter texted back

21                         “ Yes[.]”

22                 i.      On September 26, 2019, Hunter falsely represented that Lions intended to

23                         contract with Plaintiff for his services in his text messages regarding the

24                         schedule for Plaintiff to be brought to British Columbia, and in response to

25                         Plaintiff asking if it would be soon, Hunter texted back “ Talkin about next 2

26                         weeks.”

27          41.    These intentional misrepresentations, and each of them, were of material facts, which

28   Defendants knew the falsity of and which they communicated to Plaintiff with intent to defraud.


                                                      7
                                             VERIFIED COMPLAINT
 Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.20 Page 9 of 45




 1
             42.     These misrepresentations, and each of them, were intended to, and did induce
 2
     reasonable reliance by Plaintiff, causing Plaintiff to not seek other employment as a professional
 3
     football player, and to act or fail to act in other ways that caused Plaintiff harm.
 4           43.     These misrepresentations, and each of them, were made by officers, directors, or
 5   managing agents of Lions:
 6                   a.        Plaintiff is informed and believes and thereon alleges that Lions’ Director of
 7                             Football Operations Neil McEvoy, at all times relevant herein, was an officer,
 8                             director, or managing agent of Lions;
 9                   b.        Plaintiff is informed and believes and thereon alleges that Lions’ Director,
10                             Player Personnel & Player Development Torey Hunter, at all times relevant
11                             herein, was an officer, director, or managing agent of Lions;
12                   c.        Plaintiff is informed and believes and thereon alleges that Lions’ General
13                             Manager Ed Hervey, at all times relevant herein, was an officer, director, or
14                             managing agent of Lions.
15           44.     As a direct and proximate result of Defendants’ intentional misrepresentations,
16   Plaintiff has sustained significant damages in an amount to be proven at trial.
17           45.     Defendants’ aforementioned acts were willful, malicious, and fraudulent in that
18   Defendants intended to wrongfully harm Plaintiff, entitling Plaintiff to an award of punitive damages

19   in an amount sufficient to punish Defendants for their acts and to deter others from engaging in

20   similar misconduct. Defendants’ conduct as described herein was engaged in by officers, directors,

21   and/or managing agents of Lions and/or Does 1 to 20, inclusive, and/or ratified by officers, directors

22   and/or managing agents, specifically McEvoy, Hunter, and Hervey, as described herein.

23                                        SECOND CAUSE OF ACTION
24
                                              Promissory Fraud
             46.     Plaintiff re-alleges each and every preceding paragraph of this Complaint as though
25
     fully set forth herein.
26
             47.     Defendants made a promise to Plaintiff that they intended to employ Plaintiff as a
27
     professional football player in the 2019-2020 season with Lions.
28


                                                         8
                                                VERIFIED COMPLAINT
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.21 Page 10 of 45




 1
            48.        Defendants did not intend to perform this promise when they made it.
 2
            49.        Defendants intended that Plaintiff rely on this promise.
 3
            50.        Plaintiff reasonably relied on this promise, causing Plaintiff to not seek other
 4   employment as a professional football player, and to act or fail to act in other ways that caused
 5   Plaintiff harm.
 6          51.        Defendants did not employ Plaintiff as a professional football player in the 2019-2020
 7   season with Lions.
 8          52.        These promises were made by officers, directors, or managing agents of Lions:
 9                     a.     Plaintiff is informed and believes and thereon alleges that Lions’ Director of
10                            Football Operations Neil McEvoy, at all times relevant herein, was an officer,
11                            director, or managing agent of Lions;
12                     b.     Plaintiff is informed and believes and thereon alleges that Lions’ Director,
13                            Player Personnel & Player Development Torey Hunter, at all times relevant
14                            herein, was an officer, director, or managing agent of Lions;
15                     c.     Plaintiff is informed and believes and thereon alleges that Lions’ General
16                            Manager Ed Hervey, at all times relevant herein, was an officer, director, or
17                            managing agent of Lions.
18          53.        As a direct and proximate result of Defendants’ promissory fraud, Plaintiff has

19   sustained significant damages in an amount to be proven at trial.

20          54.        Defendants’ aforementioned acts were willful, malicious, and fraudulent in that

21   Defendants intended to wrongfully harm Plaintiff, entitling Plaintiff to an award of punitive damages

22   in an amount sufficient to punish Defendants for their acts and to deter others from engaging in

23   similar misconduct. Defendants’ conduct as described herein was engaged in by officers, directors,

24   and/or managing agents of Lions and/or Does 1 to 20, inclusive, and/or ratified by officers, directors

25   and/or managing agents, specifically McEvoy, Hunter, and Hervey, as described herein.

26                                         THIRD CAUSE OF ACTION
                                            Negligent Misrepresentation
27
            55.        Plaintiff re-alleges each and every preceding paragraph of this Complaint as though
28


                                                         9
                                                VERIFIED COMPLAINT
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.22 Page 11 of 45




 1
     fully set forth herein.
 2
             56.       Defendants represented numerous times to Plaintiff that Defendants intended to
 3
     employ Plaintiff as a professional football player for Lions in the 2019-2020 season.
 4           57.       Defendants had no reasonable grounds for believing that these representations were
 5   true at the time they made them to Plaintiff, and made such representations negligently.
 6           58.       Defendants profited and/or benefited from these actions.
 7           59.       Defendants’ enrichment is directly and causally related to the detriment of Plaintiff.
 8           60.       These misrepresentations, and each of them, were intended to, and did induce
 9   reasonable reliance by Plaintiff, causing Plaintiff to not seek other employment as a professional
10   football player, and to act or fail to act in other ways that caused Plaintiff harm.
11           61.       As a direct, legal, and proximate result of the conduct of Defendants, Plaintiff was
12   damaged in an amount to be proven by evidence at trial.
13
                                          FOURTH CAUSE OF ACTION
14                                            Promissory Estoppel

15           62.       Plaintiff re-alleges each and every preceding paragraph of this Complaint as though

16   fully set forth herein.

17           63.       Defendants made a clear promise to Plaintiff that Defendants would employ Plaintiff

18
     as a professional football player for Lions in the 2019-2020 season.

19
             64.       Plaintiff reasonably relied on this promise, causing Plaintiff to not seek other

20
     employment as a professional football player, and to act or fail to act in other ways that caused
     Plaintiff harm.
21
             65.       Plaintiff’s reasonable reliance on Defendants’ promise caused substantial detriment to
22
     Plaintiff.
23
             66.       As a direct, legal, and proximate result of the conduct of Defendants, Plaintiff was
24
     damaged in an amount to be proven by evidence at trial.
25

26
                                              PRAYER FOR RELIEF
27
             WHEREFORE, Plaintiff TIMOTHY LUKAS prays judgment against Defendants THE BC
28   LIONS FOOTBALL CLUB INC. and DOES 1-20, inclusive, and each of them, as follows:

                                                         10
                                                VERIFIED COMPLAINT
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.23 Page 12 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.24 Page 13 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.25 Page 14 of 45




                  EXHIBIT A
       Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.26 Page 15 of 45




From: Neil McEvoy <NMcEvoy@bclions.com>
Date: Tue, Mar 26, 2019 at 3:27 PM
Subject: 2019 BC Lions Football Club = Contract
To: timlukas85@gmail.com <timlukas85@gmail.com>
Cc: Torey Hunter <thunter@bclions.com>



To:      Mr. Tim Lukas
Re:      BC Lions Football Club = Contract


Congratulations on signing with the BC Lions.


Attached to this email is a PDF copy of the contract. Please print, read over and sign where indicated by your name. Please be sure the
contract is accurate and what was agreed upon.


Once you have read over and signed the contracts please send them back to me via scanner, email or text picture. Your phone should
have the ability to complete one of those options.
                        a)       BC Lions scan = nmcevoy@bclions.com
                        b)       BC Lions cell for text picture = 778-558-0762


I will have the originals sent directly to the you (via courier) for signatures.


Training Camp
As a first year CFL player training camp flights will be booked for Tuesday May 14, 2019. The first practice will be on Wednesday
May 15, 2019 in Kamloops.


Passports
If you do not have one, or already done so, you need apply and retain an official passport to enter Canada and return to the USA. As per
United States and Canadian Immigration regulations, all people passing through the USA/Canadian Customs are required to provide an
updated passport for entry into either country.


Reminders
      1. Once your ticket is booked, you will be responsible for the costs of any changes to the ticket.
      2. If you have decided to drive, the club will reimburse you the cost of a 1 way flight ticket from your starting destination.
      3. Please note: If your flight starts in the United States you will be required to speak with an immigration officer upon entry   into
        Canada. Please let me know now if you have a criminal background which hiders you from travel into Canada.


What to bring to training camp
      1. Pack 1 bag for two weeks. There is laundry service at the dorms at TRU (Thompson       Rivers University)
      2. Shoes/Cleats. We will practice on Field Turf. You need to bring your own cleats
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.27 Page 16 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.28 Page 17 of 45




                  EXHIBIT B
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.29 Page 18 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.30 Page 19 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.31 Page 20 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.32 Page 21 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.33 Page 22 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.34 Page 23 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.35 Page 24 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.36 Page 25 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.37 Page 26 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.38 Page 27 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.39 Page 28 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.40 Page 29 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.41 Page 30 of 45




                  EXHIBIT C
       Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.42 Page 31 of 45




From: Neil McEvoy <NMcEvoy@bclions.com>
Date: Fri, Mar 29, 2019 at 5:01 PM
Subject: Re: Contract
To: Timothy Lukas <timlukas85@gmail.com>


Thanks for the signed contract.
I will speak with the equipment manager to see what numbers you have asked will be available.

Neil

Sent from my iPhone

> On Mar 29, 2019, at 2:05 PM, Timothy Lukas <timlukas85@gmail.com> wrote:
>
> Mr. McVoy,
>
> I've attached my signed contract here. Please let me know if anything needs to be adjusted.
>
> If it's possible, I would like to be assigned #85 as a first choice, #11 as second choice, or #82 if available.
>
> Thank you very much for the opportunity to join the Lion family. I'm very excited and can't wait to get started. If the offensive playbook is ready,
I'd love to know how I can access it to start studying.
>
> Best regards,
>
> Tim Lukas
> <20190327141231.pdf>
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.43 Page 32 of 45




                  EXHIBIT D
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.44 Page 33 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.45 Page 34 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.46 Page 35 of 45




                  EXHIBIT E
     Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.47 Page 36 of 45




From: Timothy Lukas <timlukas85@gmail.com>
Date: Fri, May 31, 2019 at 5:44 PM
Subject: Re: Contract
To: Neil McEvoy <NMcEvoy@bclions.com>


Hi Mr. McEvoy,

I hope all is well. I submitted my signed contract shortly after receiving it in March, but am currently confused about my status with the Lions.

I spoke briefly with Ed and Torey in Los Angeles in April and with Torey lately through texts. Ed said that I would be coming in for camp and
Torey mentioned that a new contract has to be made for me due to the new CBA, but there has not been any further clear communication from
the team. I haven't received the playbook or heard anything about arrangements for me to come to BC.

I have been training very hard to prepare for the season and was looking forward to joining the team in training camp. I've passed on other
opportunities and have dedicated my all to be ready. I would greatly appreciate some clarification.

Best regards,

Tim Lukas


On Fri, Mar 29, 2019, 3:01 PM Neil McEvoy <NMcEvoy@bclions.com> wrote:
 Thanks for the signed contract.
 I will speak with the equipment manager to see what numbers you have asked will be available.

  Neil

  Sent from my iPhone

  > On Mar 29, 2019, at 2:05 PM, Timothy Lukas <timlukas85@gmail.com> wrote:
  >
  > Mr. McVoy,
  >
  > I've attached my signed contract here. Please let me know if anything needs to be adjusted.
  >
  > If it's possible, I would like to be assigned #85 as a first choice, #11 as second choice, or #82 if available.
  >
  > Thank you very much for the opportunity to join the Lion family. I'm very excited and can't wait to get started. If the offensive playbook is
  ready, I'd love to know how I can access it to start studying.
  >
  > Best regards,
  >
  > Tim Lukas
  > <20190327141231.pdf>

On Fri, Mar 29, 2019, 3:01 PM Neil McEvoy <NMcEvoy@bclions.com> wrote:
 Thanks for the signed contract.
 I will speak with the equipment manager to see what numbers you have asked will be available.

  Neil

  Sent from my iPhone

  > On Mar 29, 2019, at 2:05 PM, Timothy Lukas <timlukas85@gmail.com> wrote:
  >
  > Mr. McVoy,
  >
  > I've attached my signed contract here. Please let me know if anything needs to be adjusted.
  >
  > If it's possible, I would like to be assigned #85 as a first choice, #11 as second choice, or #82 if available.
  >
       Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.48 Page 37 of 45
  > Thank you very much for the opportunity to join the Lion family. I'm very excited and can't wait to get started. If the offensive playbook is
  ready, I'd love to know how I can access it to start studying.
  >
  > Best regards,
  >
  > Tim Lukas
  > <20190327141231.pdf>
[Quoted text hidden]
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.49 Page 38 of 45




                   EXHIBIT F
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.50 Page 39 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.51 Page 40 of 45




                  EXHIBIT G
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.52 Page 41 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.53 Page 42 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.54 Page 43 of 45




                                EXHIBIT 2
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.55 Page 44 of 45
Case 3:21-cv-00865-AJB-AHG Document 1-2 Filed 05/04/21 PageID.56 Page 45 of 45
